id office uilc cca_2011083007424950 ----- number release date from ----------------------- sent tuesday date am to ---------------------- cc subject fw question regarding representation and delegation rights by large firms the previous advice is still correct a taxpayer may grant an individual representative the power to substitute or add another representative by expressly including this authority on line of a form_2848 the taxpayer however may not grant this authority to an entire firm thus only an authorized individual representative not a firm can submit a new form_2848 naming a new representative by attaching a copy of the original form_2848 showing that the individual representative has the authority to do so please let me know if i can be of further assistance
